UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7720


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY D. JONES, a/k/a Rick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:95-cr-00037-RGD-1)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry D. Jones, Appellant Pro Se.     Lisa Rae McKeel, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry    D.   Jones     appeals    the   district    court’s      order

denying   his     motion     for   a   sentence    reduction    under      18   U.S.C.

§ 3582(c)(2) (2006).            We have reviewed the record and find no

reversible error.            Accordingly, we affirm the district court’s

order.     United States v. Terry, No. 4:95-cr-00037-RGD-1 (E.D.

Va. Nov. 22, 2011).            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately    presented        in   the

materials      before    the    court    and     argument   would    not    aid      the

decisional process.


                                                                            AFFIRMED




                                           2